ON MOTIONS FOR REHEARING AND CLARIFICATION
PER CURIAM.
Two reasons were given by the trial court for the order granting a new trial appealed in this case: (1) the giving of an incorrect jury instruction on the issue of future economic damages, and (2) the alleged false testimony given by a medical expert. This court affirmed the trial court’s decision per curiam. While we deny appellant’s motion for rehearing, we grant the motion for clarification in order to prevent possible confusion on this question in the future.
Our affirmance is based on the issue concerning the incorrect jury instruction, and *695upon the trial court’s finding that appellee had requested a correct instruction at trial. We decline to disturb that finding or the resulting ruling on the motion for new trial.
After reviewing Dr. Greer’s testimony in this case, and his deposition testimony from previous cases in which he testified concerning the financial arrangements made by his university department for' disbursal of fees from independent medical examinations and whether he benefitted directly from such fees, we cannot agree that his testimony on these matters was so inconsistent as to be considered false. Consequently, we believe the trial court’s ruling on this issue constituted an abuse of discretion, see generally McDonald v. Pickens, 544 So.2d 261 (Fla. 1st DCA), review denied, 553 So.2d 1165 (Fla.1989), and our affirmance is not based on that issue.
The motion for rehearing is DENIED. The motion for clarification is GRANTED to the extent indicated.
JOANOS, WOLF and VAN NORTWTCK, JJ., concur.